Citation Nr: 0619400	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for sinusitis, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for fibromyalgia, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964 and from October 1965 to October 1969, to include a 
period of service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and October 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent 
part, denied the veteran's claims for service connection for 
rheumatoid arthritis, fibromyalgia, sinusitis and skin 
rashes.  

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of entitlement to service connection for 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran does not currently have rheumatoid arthritis, 
sinusitis, or a skin disorder.


CONCLUSIONS OF LAW

1.  Service connection for rheumatoid arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).           

2.  Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).           

3.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).           


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
and of the efforts to assist him.  In letters dated in 
February 2002 and August 2002, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claims, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The February 2002 and 
August 2002 letters, advised the veteran to let VA know if 
there is evidence or information that he thought would help 
support his claims. 

While the veteran was not advised of the criteria governing 
disability ratings and effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  This is 
because the Board concludes below that the preponderance of 
the evidence is against the claims of service connection for 
rheumatoid arthritis, sinusitis and skin rashes; therefore, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are moot.  

In Pelegrini II, the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided prior to the issuance of the June 2002 
and October 2002 RO decisions that are the subject of this 
appeal.  The Board also notes that prior to the June 2002 and 
October 2002 RO decisions and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would help 
substantiate his claims.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained.  The 
veteran was notified that certain medical records were not 
available (VA treatment records and examination reports from 
his employer), and was given the opportunity to request these 
records on his own or to submit any of these records that he 
might have in his possession.  As to any duty to provide an 
examination and/or opinion addressing the question of whether 
rheumatoid arthritis, skin rashes or sinusitis began during 
or are causally linked to service, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

The Board notes that given the service and post-service 
medical evidence that is of record, the lack of any abnormal 
objective findings or a diagnosis of rheumatoid arthritis, 
sinusitis, or a skin condition (to include residuals thereof) 
post-service, and in the absence of any competent opinion 
linking a current diagnosis to service, a medical examination 
and/or opinion is not necessary to adjudicate the appeal.  
Id.  See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  However, in this case, a VA examination of the 
veteran was obtained by the RO in September 2002.  The VA 
opinions were quite thorough in nature.  The VA examination 
report, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims file, 
is sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the claims for service connection for 
rheumatoid arthritis, sinusitis and a skin condition has been 
obtained.

Laws and Regulations

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, acute or subacute peripheral 
neuropathy, and PCT shall have become manifest to a degree of 
10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has submitted claims for service connection for 
skin rash, sinusitis and rheumatoid arthritis, to include as 
secondary to herbicide exposure.

The veteran's service medical records reflect several 
instances when he was seen for a skin rash.  Following a skin 
evaluation, the rash was determined to be an allergic 
reaction to aspirin.  He was not diagnosed with a chronic 
skin condition.  In February 1969 and May 1969, he was seen 
for a stuffed nose in connection with other symptoms, to 
include headaches, cough and vomiting.  He was not diagnosed 
with sinusitis.  In March 1968, the veteran was seen for 
complaints of generalized aches and pains.  His skin, sinuses 
and musculoskeletal system, were clinically evaluated as 
normal on his October 1965 and July 1969 separation 
examinations.  The July 1969 separation examination report 
reflects that the veteran was found to be allergic to 
aspirin.  His service medical records are negative for any 
findings attributable to a chronic skin disorder, sinusitis 
or rheumatoid arthritis.

The post-service medical records are negative for a diagnosis 
or treatment for a skin disorder or sinusitis.  With respect 
to rheumatoid arthritis, the post-service medical records 
reflect subjective complaints of joint pain, but the reports 
are negative for a diagnosis or treatment for rheumatoid 
arthritis.  

In September 2002, the veteran underwent a VA examination of 
the skin.  He complained of recurring skin rashes.  After 
obtaining a medical history from the veteran and examining 
him, the VA examiner determined that there was no evidence 
that the veteran suffered from chloracne.  He noted that 
there was no rash on his body at the time of the examination.  
The examiner indicated that the veteran did not have facial 
lesions, comedones, hyperhidrosis or porphyria cutanea tarda.  
The examiner concluded, given his overall examination, that 
he did not have any skin problems at that time.  

At the October 2004 hearing before the Board, the veteran 
testified that during his second term on active duty, he was 
seen for complaints of pain in his joints, to include the 
shoulders, neck, elbow, wrist and fingers.  He stated that he 
was told by the treating clinician that he had rheumatoid 
arthritis.  This diagnosis was based upon the veteran's 
verbal subjective complaints of pain.  He denied receiving 
follow-up treatment for rheumatoid arthritis in service.  The 
veteran claims that he took aspirin for his painful joints, 
but he had an allergic reaction to the aspirin.  He also 
stated that a blood test taken in 1998 at the VA Hospital in 
Pittsburgh, Pennsylvania, revealed that he did not have 
rheumatoid arthritis.  Instead, he was diagnosed with 
fibromyalgia.  The veteran also testified that he developed 
skin rashes during his second term of service.  He described 
the rashes as itchy red blotches that would occasionally 
appear on his skin.  The veteran reported that he did not 
take any medication for this condition during service.  At 
present, he treats this condition with home remedies.  He 
stated that the rashes on his skin have become less frequent 
since discharge from active duty, with the most recent one 
having occurred 6 or 7 months prior to the hearing.  The 
veteran also testified in October 2004, that in the early 
1970's, he began experiencing problems with sinusitis.  

With respect to the issues of entitlement to service 
connection for rheumatoid arthritis, sinusitis, or skin 
rashes, service medical records are negative for findings of 
these disabilities.  (Although the veteran did complain of 
and receive treatment for generalized aches and pains, rashes 
and stuffy nose while in service, the diagnoses upon 
examination included allergic reaction to aspirin  and upper 
respiratory infection.  Service medical records do not show 
that a chronic skin disorder, sinusitis, or rheumatoid 
arthritis was found.)  Moreover, there is no post-service 
medical evidence of rheumatoid arthritis, sinusitis, or skin 
rashes.  While post-service treatment records note the 
veteran's complaints of joint pain, the veteran testified 
that a blood test ruled out a diagnosis of rheumatoid 
arthritis and instead diagnosed fibromyalgia.  In any event, 
postservice treatment records do not show that rheumatoid 
arthritis, a chronic skin disorder, or sinusitis was ever 
found.)  Accordingly, service connection for these 
disabilities is not in order.

Because the preponderance of the evidence is clearly against 
the veteran's claims, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for rheumatoid arthritis, to include as 
due to exposure to herbicides, is denied.

Service connection for sinusitis, to include as due to 
exposure to herbicides, is denied.

Service connection for a skin disorder, to include as due to 
exposure to herbicides, is denied.


REMAND

The veteran's service medical records show that he was seen 
for complaints of generalized aches and pains, which at the 
October 2004 personal hearing, he described as joint pains.  
He testified that his joints remained painful following 
discharge from service and has progressively worsened 
throughout the years.  He claims that in 1998, he was 
administered a blood test by the VA Hospital in Pittsburgh, 
Pennsylvania, which revealed that his painful joint condition 
was due to fibromyalgia.  

It is the Board's judgment that, in light of the evidence of 
complaints regarding generalized aches and pains during 
service, the absence of medical evidence of a diagnosis of 
fibromyalgia during service, and the veteran's contention 
that there are additional post-service medical records that 
show a diagnosis for fibromyalgia and thus support his claim, 
additional development is warranted.  The RO should secure 
any additional post-service medical records relating to 
evaluation or treatment for fibromyalgia, to include medical 
records from the VA Hospital in Pittsburgh, Pennsylvania, 
that may be available.  38 C.F.R. § 3.159(c)(1).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection for 
fibromyalgia, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran of the type of evidence 
that is needed to establish a rating and effective date if 
service connection is granted for fibromyalgia.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the veteran's claim 
for service connection for 
fibromyalgia, to include as secondary 
to herbicide exposure, the RO/AMC 
should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  The RO/AMC should 
also provide the veteran notice 
regarding the degree of disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).    

2.  The RO/AMC should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for 
fibromyalgia since service.  After 
securing the necessary releases, all 
such records that are not already in 
the claims folder should be obtained.

In particular, the AMC/RO must contact 
the VA Hospital in Pittsburgh, 
Pennsylvania, for the purpose of 
obtaining all hospital and out-patient 
clinic records of the veteran that have 
not already been secured and associate 
them with the claims file, to include a 
1998 blood test referred to by the 
veteran during his October 2004 hearing. 

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician with the appropriate expertise 
to determine the etiology of any 
currently diagnosed fibromyalgia.  All 
necessary tests and studies should be 
conducted, and all clinical findings 
should be reported.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  An 
opinion should be provided as to the 
likelihood that the veteran has 
fibromyalgia and, if so, whether it is 
at least as likely as not that this 
condition had its onset in service or is 
otherwise related to service.  Reasons 
and bases for all conclusions should be 
given. 

4.  Thereafter, the AMC/RO should review 
the claims files and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claim.

5.  The AMC/RO should then readjudicate 
the issue of service connection for 
fibromyalgia, with consideration of all 
of the evidence added to the record 
since the last Statement of the Case 
(SOC) issued in September 2003. 

6.  If the benefit requested on appeal is 
not granted, the AMC/RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the September 2003 SOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


